Citation Nr: 1409892	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of degenerative joint disease of the lumbar spine, initially rated as 20 percent disabling.

2.  Evaluation of degenerative joint disease of the lumbar spine, rated as 40 percent disabling since July 31, 2007.

3.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972 and from March 1973 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for degenerative joint disease of the lumbar spine and assigned an initial 20 percent disability evaluation from December 28, 2004 and a 40 percent disability evaluation, effective July 31, 2007.  

The Virtual VA claims file has been reviewed.  

In December 2011, the Board remanded the claims to the RO, via the Appeals Management Center (AMC) for additional development.  The RO/AMC complied with the Board's remand instructions; the Veteran was afforded an additional VA examination in February 2012, and the Veteran's VA treatment records have been obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's degenerative joint disease of the lumbar spine is manifest by pain with abnormal gait, spasm, or spinal contour.  Forward flexion is limited to less than 30 degrees, without ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but no higher, for degenerative joint disease of the lumbar spine have been met for the rating period prior to July 31, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for a disability rating higher than 40 percent for degenerative joint disease of the lumbar spine have not been met for the rating period since July 31, 2007.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in November 2005 and November 2007, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim for service connection and his subsequent claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected degenerative joint disease of the lumbar spine, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran's appeal for higher evaluations is distinguished from the facts in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), where no VA examination was provided during the rating claim, and a veteran specifically stated that his disability "has increased in severity [such] that I rate a higher disability," constituting at least both some assertion by the veteran and some evidence of worsening of disability since the last VA examination.  Proscelle, 2 Vet. App. at 632.  The Veteran here does not assert that his disabilities worsened since the most recent VA examination; he merely asserts entitlement to higher disability evaluations for the rating period on appeal.  The Veteran has not submitted evidence of worsening, and the evidence of record, including the medical evidence reflecting on the severity of the disabilities on appeal, does not suggest that these disabilities worsened since the most recent VA examinations, or since the most recent VA treatment records.  As there is no evidence of worsening since the last VA examinations, a remand for new VA examinations is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Evaluations for the Lumbar Spine

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

According to the general rating formula, a 20 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's degenerative joint disease of the lumbar spine is evaluated as 20 percent disabling prior to July 31, 2007 and 40 percent disabling thereafter, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that an evaluation of 40 percent, but no higher, is warranted for the Veteran's degenerative joint disease of the lumbar spine for the entire rating period on appeal.  A February 2005 VA examination report indicates that forward flexion of the lumbar spine was to 45 degrees and extension was to 20 degrees, with functional limitation and additional loss of range of motion due to pain upon repetitive use testing.  A February 2006 VA treatment record indicates that the Veteran had reduced forward flexion; additional VA treatment records show complaints of low back pain, which the Veteran described as worsening in October 2006.  An October 2006 VA treatment note indicates that the Veteran had reduced range of motion in all directions.  A July 2007 VA examination report indicates that the Veteran had forward flexion to 15 degrees and extension to 5 degrees, with lateral flexion and rotation to 10 degrees.  VA treatment records dated October 2007 through February 2012 show continued complaints of lumbar spine pain, with decreased range of motion, but with normal gait and posture.  (see, i.e., June 2010 VA treatment record).  Most recently, at the February 2012 VA examination, the Veteran complained of moderate pain, increased during flare-ups; forward flexion was to 20 degrees, extension was to 5 degrees, and lateral flexion and rotation were to 10 degrees, bilaterally.  He had abnormal gait and spinal contour, without muscle atrophy or decreased muscle strength testing; reflexes were 2+ bilaterally.  The Veteran had tenderness and spasm, but no intervertebral disc syndrome.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to a 40 percent evaluation for his service-connected degenerative joint disease of the lumbar spine for the entire rating period on appeal under the General Rating Formula for Diseases and Injuries of the Spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less.  38 C.F.R. § 4.71a.  In reaching this determination, the record establishes that at one point prior to July 2007, flexion was to 45 degrees.  However, the examienr clearly established that there was addition limited motion and decrease in function.  The Board shall not penalize the Veteran merely because the examiner did not quantify the additional decrease in motion.

The Board has considered whether additional functional impairment due to factors such as pain, weakness and fatigability demonstrate additional limitation of motion or function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  Although the February 2012 VA examination report indicates that the Veteran complained of pain, incoordination, weakness, and excess fatigability upon repetitive use testing, the Board notes his range of motion was not additionally limited beyond that which was shown in clinical testing and that the Veteran denied the use of assistive devices.  The Board also notes that the July 2007 VA examiner noted that the Veteran had an exaggerated response.  Therefore, the clinical findings do not demonstrate that the Veteran's symptoms result in additional functional limitation to a degree that would support a rating in excess of the current disability rating; the evidence reveals a disability picture most approximating a 40 percent evaluation thereafter, even with consideration of whether there was additional functional impairment due to DeLuca factors.  More importantly, the appellant is in recipt of the manxuimum evaluation for limited motion.  Therefore, additional DeLuca consideration is not warranted.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Further, the evidence does not show favorable or unfavorable ankylosis of the entire thoracolumbar spine during either of the rating periods on appeal, as required for a rating in excess of 40 percent.  

The evidence also does not show that the Veteran's degenerative joint disease of the lumbar spine has been productive of incapacitating episodes for either rating period on appeal.  The Veteran did not report, and the record does not reflect, that the Veteran had any incapacitating episodes requiring bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the neurological examinations at these examinations showed decreased strength and sensation in the left lower extremity due to his service-connected lumbar spine strain; the Veteran was granted service connection for neurological manifestations of the left lower extremity, and assigned a separate 10 percent disability evaluation.  As the Veteran is separately evaluated for his neurological deficits of his left lower extremity, it is not for consideration here.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's degenerative joint disease of the lumbar spine are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination report and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of pain and limitation of motion, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's degenerative joint disease of the lumbar spine, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria; the Veteran reported that he is no longer working due to a "mental breakdown."   Therefore, referral for consideration of an extraschedular rating for the Veteran's PTSD pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

In conclusion, the Board finds that the weight of the evidence supports the assignment of a 40 percent rating, but no higher, for the Veteran's degenerative joint disease of the lumbar spine, and the appeal is granted to that extent.  


ORDER

Entitlement to a disability evaluation of 40 percent for degenerative joint disease of the lumbar spine is granted for the rating period prior to July 31, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 40 percent for degenerative joint disease of the lumbar spine is denied.


REMAND

As a preliminary matter, the Veteran submitted a January 2003 notice of eligibility to receive  Social Security Disability Insurance (SSDI) benefits, effective October 2002.  Although the Veteran reports receiving SSDI benefits for a psychiatric disability, it is unclear whether any medical evidence related to his claim for SSDI may be pertinent to his claim for TDIU.  The Board further acknowledges that a copy of any decisions and that the supporting medical records pertinent to the claim have not yet been obtained.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These records must also be obtained and associated with the other evidence in the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Regarding the claim for TDIU, remand is required to obtain a VA addendum opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board observes that the Veteran was afforded a VA examination in February 2012, pursuant to the Board's December 2011 remand.  However, the VA examiner did not provide a clear opinion as to the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities of degenerative joint disease of the lumbar spine and left lower extremity radiculopathy.  Because neither VA nor the Court can exercise independent medical judgment in deciding an appeal, an addendum medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, the claims folder will be returned to the VA examiner that provided the February 2012 VA examination, in order to provide an addendum opinion.  See 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  If this VA examiner is no longer available, another qualified VA clinician will provide the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete SSDI records and associate this additional evidence with his claims file.  The SSDI records should include, but are not limited to, all clinical records and examination reports, as well as a copy of the notice to the Veteran of that agency's determination of entitlement to such benefits, any hearing transcripts, etc.  If no such records are available, that fact must be noted for the record.  

2.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


